Citation Nr: 0923468	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  00-05 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for a claimed  
innocently acquired psychiatric disorder, to include 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a claimed 
respiratory disorder.  

3.  Whether new and material evidence had been received to 
reopen the claim of service connection for acne.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1976 to 
February 1977 and March 1980 to June 1980. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from June 1999 and December 1999 RO 
rating decisions.  

The Board remanded the case in October 2003 to the RO for 
further development of the record.  

In connection with that action, the Veteran was asked to 
indicate whether he desired to have another hearing at the 
RO.  The Veteran has not responded directly to this request.  
Since he has already testified at one hearing at the RO in 
connection with this appeal, the Board finds that he has 
declined to have further hearing development.  

The matters of service connection for an innocently acquired 
psychiatric disorder, to include PTSD, and a respiratory 
disorder are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA must notify 
the Veteran that further action is required on his part.  



FINDINGS OF FACT

1.  In December 1986, the RO denied the Veteran's original 
claim of service connection for acne; he was informed of this 
action and apprised of his appellate rights, but did not 
enter a timely appeal.  

2.  The additional evidence associated with the claims file 
since the previous denial, when considered by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of service connection for acne. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (as in effect prior to 
August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the claims on appeal in light of the duties 
imposed by VCAA and its implementing regulations, the Board 
finds that all notification and development action needed to 
fairly adjudicate the claim on appeal has been accomplished.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim.  See Kent v. Nichol son, 
20 Vet. App. 1 (2006).  In the present case, the RO sent the 
Veteran a letter satisfying the notice requirements of Kent.  

The Veteran was afforded ample opportunity to respond prior 
to the issuance of the rating decision .  Thus, he has 
received sufficient notice of the information and evidence 
needed to support her claim on appeal under the criteria of 
Kent, and has been afforded ample opportunity to submit such 
information and evidence.  

The Board accordingly finds that the Veteran has been 
afforded opportunity to submit information or evidence before 
the file was forwarded to the Board for appellate review.  

At no point during the pendency of this appeal has the 
Veteran informed the RO of the existence of any evidence-in 
addition to that noted below-that needs to be obtained prior 
to appellate review.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

In regard to medical examination, when the issue is new and 
material evidence to reopen a previously-denied VA is not 
required to provide medical examination unless the claim is 
actually reopened.  See 38 U.S.C.A. § 5103A.  The Board's 
action continues the RO's decision denying the Veteran's 
petition to reopen the claim; accordingly, remand for medical 
examination is not required at this point.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.  


II.  Analysis

Previously, the RO denied service connection on the merits in 
a rating decision issued in December 1986.  The Veteran was 
advised of the denial but did not appeal.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Veteran filed the instant petition to reopen the claim of 
service connection for acne in May 1998.  

Pertinent to claims filed prior to August 29, 2001, Title 38 
Code of Federal Regulations, Section 3.156(a) provided that 
"new and material evidence" was evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The regulations implementing VCAA include a revision of 38 
C.F.R. § 3.156. However, that revision applies only to claims 
filed on or after August 29, 2001. See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.156(a) (2002).  

Given that the claim culminating in the instant appeal was 
received prior to August 2001, the Board will apply the 
version of 38 C.F.R. § 3.156(a) that was in effect prior to 
August 29, 2001.  In determining whether new and material 
evidence has been received, VA must initially decide whether 
evidence associated with the claims file since the prior 
final denial is, in fact, new.  

As indicated by the regulation, and by judicial case law, 
'new' evidence is that which was not of record at the time of 
the last final disallowance (on any basis) of the claim and 
is not duplicative or 'merely cumulative' of other evidence 
then of record.  This analysis is undertaken by comparing the 
newly received evidence with the evidence previously of 
record.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened. See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed. Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

In the present case, the evidence associated since the prior 
rating decision does not include new facts or information 
applicable to the issue of service connection for acne.  The 
evidence is essentially cumulative in nature in that it 
basically repetitive of that previously considered by the RO.  
Thus, the Board finds that "new" evidence has not presented 
to support reopening the Veteran's claim.  

The record now also includes assertions advanced by or on 
behalf of the Veteran that the claimed acne had been 
aggravated by the Veteran's psychiatric condition.  While 
this may present a new theory of entitlement, the lay 
statement itself is not competent evidence for the purpose of 
reopening the claim of service connection.  

The credibility of such a lay statement may not be presumed 
because the Veteran is not shown to be competent to render a 
medical diagnosis or an opinion as to medical etiology.  
Thus, without more, the current assertions may not be viewed 
as being more than the lay statements previously addressed by 
the RO in denying the Veteran's claim.  

Under these circumstances, the Board must conclude that new 
and material evidence sufficient to reopen the claim of 
service connection for acne has not been presented.  

As the Veteran has not fulfilled the threshold burden of 
submitting new and material evidence to reopen the claim, the 
benefit-of-the-doubt doctrine is not applicable.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).  


ORDER

As new and material evidence has not been submitted to reopen 
the Veteran's claim of service connection for acne, the 
appeal to this extent is denied.  


REMAND

Where a remand of the Board is not complied with, the Board 
itself errs in failing to insure compliance; in such 
situations the Board must remand back to RO for further 
development.  

In October 2003, Board directed that the RO further develop 
the Veteran's stressors and attempt to verify them through 
U.S. Army and Joint Service Records Research Center (USA 
JSRRC).  The RO did try to verify the Veteran's stressors; 
however, CURR stated that not enough information had not been 
provided.  

Therefore, RO should send the Veteran another PTSD 
questionnaire in order to make sure there is a completely 
detailed list of stressors, to include the incident, the 
location, the dates, and the people involved.  

Once the Veteran submits the PTSD questionnaire the RO should 
take steps to verify any of the alleged stressors through the 
U.S. Army and Joint Service Records Research Center (USA 
JSRRC).  

VA is obligated to obtain relevant records pertaining to 
claimant's active military service that are held or 
maintained by a government entity, if the claimant furnished 
sufficient information to locate those records.  38 U.S.C.A. 
§ 5103A(b)(3)(c)(1).  

Finally, in October 2003, the Board directed the RO to 
arrange for the Veteran to have VA examinations for his 
respiratory condition and for his psychiatric disorder, to 
include PTSD.  However, there is no evidence that the RO ever 
arranged for the Veteran to undergo the requested VA 
examinations.  

Therefore, the Board must remand again in order for the RO to 
schedule the Veteran for VA examinations to determine the 
nature and likely etiology of the claimed respiratory 
disorder and for his psychiatric disorders.  

The Veteran is hereby advised that failure to report to the 
scheduled examinations may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2008).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the Veteran and death of an immediate 
family member.  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, the remaining issues in this case are REMANDED 
to the RO for the following action:

1.  The RO should send the Veteran a PTSD 
Questionnaire in order to make sure there 
is a there is a complete and detailed 
list of stressors, to include the 
incident, the location, the dates, and 
the people involved.  The RO should then 
undertake all indicated action in order 
to verify the claimed stressors with USA 
JSRRC.  

2.  The Veteran then should be scheduled 
for a VA examination to ascertain the 
nature and likely etiology of the claimed 
psychiatric disorder, to include PTSD.  
The entire claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on his/her review of the case, the 
examiner should state whether it is at 
least as likely as not that the Veteran 
currently suffers from an innocently 
acquired psychiatric disability that had 
its clinical onset during service.  

The examiner in this regard should 
address whether the Veteran meets the 
requirements for a diagnosis of PTSD due 
to a specific stressor or event during 
his active service.  The examiner should 
set forth all examination findings, along 
with the complete rationale for all 
conclusions reached.  

4.   The Veteran should be scheduled for 
another VA examination to ascertain the 
current nature and likely etiology of his 
claimed respiratory disorder.  The entire 
claims file must be made available to the 
examiner, and the examination report 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

Based on his/her review of the case, the 
VA examiner should state whether the 
Veteran has current respiratory 
disability that at least as likely as not 
had its clinical onset in service.  The 
examiner should set forth all examination 
findings, along with the complete 
rationale for all conclusions reached.  

5.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).   

6.  After completing all requested 
development, and any additional 
notification deemed warranted, the issues 
on appeal should be readjudicated in 
light of all the evidence of record.  If 
any benefit sought on appeal remains 
denied, the RO should furnish to the 
Veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.   

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
 Board of Veterans' Appeals  























 Department of Veterans Affairs


